UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund May 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.2% Rate (%) Date Amount ($) Value ($) Alabama2.7% Alabama Public School and College Authority, Capital Improvement Bonds 5.50 7/1/19 Courtland Industrial Development Board, EIR (International Paper Company Project) 6.25 8/1/25 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 Alaska1.1% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; FSA) 6.00 7/1/17 Alaska International Airports System, Revenue (Insured; AMBAC) (Prerefunded) 5.75 10/1/12 4,500,000 a Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 12/1/15 Arizona3.1% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.85 3/1/28 Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.88 3/1/33 Arizona Health Facilities Authority, Revenue (Banner Health) 1/1/30 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 5/1/25 California14.7% California, GO (Various Purpose) 4/1/25 California, GO (Various Purpose) 4/1/31 California, GO (Various Purpose) 11/1/32 California, GO (Various Purpose) 4/1/33 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Kern County Tobacco Funding Corporation) 6/1/37 California Department of Veterans Affairs, Home Purchase Revenue 12/1/42 California Department of Water Resources, Power Supply Revenue (Prerefunded) 5/1/12 20,500,000 a California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/16 California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/27 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 12/1/11 1,280,000 a California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 12/1/11 60,000 a California Educational Facilities Authority, Revenue (University of Southern California) 10/1/33 California Educational Facilities Authority, Revenue (University of Southern California) 10/1/38 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 6/1/29 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 12/1/37 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 8/1/42 60,655,000 b Chula Vista, IDR (San Diego Gas and Electric Company) 12/1/21 Coast Community College District, GO (Insured; FSA) 8/1/29 15,000,000 b Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/13 28,495,000 a Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/27 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/47 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/47 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5/15/34 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34E) (Insured; FSA) 5/1/22 San Mateo County Community College District, GO (Insured; National Public Finance Guarantee Corp.) 9/1/25 10,000,000 b Colorado.4% University of Colorado Hospital Authority, Revenue 11/15/37 Delaware.7% Delaware Economic Development Authority, Water Revenue (United Water Delaware Project) (Insured; AMBAC) 6/1/25 Delaware Transportation Authority, Transportation System Senior Revenue 7/1/26 District of Columbia.3% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 6/15/46 184,975,000 b Florida5.7% Florida Department of Environmental Protection, Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/13 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/1/31 Florida State Board of Education, Public Education Capital Outlay Bonds 6/1/16 Florida State Board of Education, Public Education Capital Outlay Bonds 6/1/29 Florida State Board of Education, Public Education Capital Outlay Bonds 6/1/30 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 11/15/36 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 11/15/16 265,000 a Orange County, Tourist Development Tax Revenue (Insured; AMBAC) 10/1/24 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Prerefunded) 12/1/12 2,090,000 a Orlando Utilities Commission, Water and Electric Revenue 10/1/17 Tampa, Utility Tax and Special Revenue (Insured; AMBAC) 10/1/13 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 10/1/29 Georgia4.0% Atlanta Development Authority, Student Housing Revenue (ADA/CAU Partners, Inc. Project at Clark Atlanta University) (Insured; ACA) 7/1/14 4,245,000 Chatham County Hospital Authority, Improvement Revenue (Memorial Health University) 1/1/29 3,600,000 DeKalb County, Water and Sewerage Revenue 10/1/25 8,590,000 Fulton County Facilities Corporation, COP (Fulton County Public Purpose Project) (Insured; AMBAC) 11/1/18 Georgia, GO (Prerefunded) 11/1/09 6,580,000 a Georgia, GO (Prerefunded) 11/1/09 20,000,000 a Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) (Prerefunded) 9/1/14 5,100,000 a Private Colleges and Universities Authority, Revenue (Mercer University Project) (Prerefunded) 10/1/11 6,000,000 a Hawaii.8% Hawaii, GO (Insured; FSA) (Prerefunded) 9/1/09 14,000,000 a Idaho.9% Idaho Housing Agency, MFHR 7/1/24 8,195,000 Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 8/1/32 7,625,000 Illinois4.5% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 12/1/25 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/23 Chicago O'Hare International Airport, Special Facility Revenue (American Airlines, Inc. Project) 12/1/30 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Prerefunded) 8/15/14 22,310,000 a Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 11/15/10 10,000,000 a Kansas1.2% Wichita, Hospital Facilities Improvement Revenue (Christi Health System) 11/15/26 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 9/1/23 Kentucky.5% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 3/1/18 Louisiana.1% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 11/1/32 Maryland.9% Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 7/1/39 Maryland Economic Development Corporation, Student Housing Revenue (Frostburg State University Project) 10/1/33 Massachusetts2.1% Massachusetts, Consolidated Loan (Insured; FSA) 8/1/24 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 1/1/22 Massachusetts Housing Finance Agency, Housing Revenue 6/1/49 Massachusetts Municipal Wholesale Electric Company, Power Supply System Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 7/1/13 Michigan.5% Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/40 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 1/1/21 Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 12/1/32 Missouri1.1% Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5/1/22 Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Airport Development Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7/1/11 5,000,000 a Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Airport Development Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7/1/11 2,500,000 a Nebraska2.4% Omaha Public Power District, Electric Revenue 2/1/14 Nevada.9% Clark County, IDR (Nevada Power Company Project) 10/1/30 Clark County, IDR (Nevada Power Company Project) 11/1/32 New Hampshire.9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 5/1/21 New Jersey8.6% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 2/15/20 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/24 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/31 New Jersey Economic Development Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 5/1/32 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6/1/30 New Jersey Transit Corporation, Federal Transit Administration Grants, COP (Master Lease Agreement) (Insured; AMBAC) (Prerefunded) 9/15/10 15,000,000 a New Jersey Transportation Trust Fund Authority (Transportation System) 6/15/18 New Jersey Transportation Trust Fund Authority (Transportation System) 6/15/20 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 12/15/27 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/23 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/13 3,000,000 a Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/13 12,065,000 a New Mexico.6% New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 6/15/20 New Mexico Mortgage Financing Authority, Mortgage-Backed Securities Revenue 1/1/26 New York13.5% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 9/15/28 25,000,000 c,d Long Island Power Authority, Electric System General Revenue 5/1/33 Long Island Power Authority, Electric System General Revenue (Insured; FSA) 12/1/12 Long Island Power Authority, Electric System General Revenue (Insured; FSA) 12/1/13 Metropolitan Transportation Authority, State Service Contract Revenue 1/1/18 Metropolitan Transportation Authority, Transportation Revenue 11/15/31 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 11/15/19 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 6/1/27 New York City, GO 3/1/18 New York City, GO 8/15/24 New York City, GO (Prerefunded) 3/1/13 5,505,000 a New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/16 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/28 New York City Transitional Finance Authority, Building Aid Revenue 1/15/38 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 2/15/10 2,150,000 a New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 2/15/10 9,910,000 a New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 11/1/23 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) 7/1/10 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 7/1/27 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/29 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/37 North Carolina.1% North Carolina Housing Finance Agency, Single Family Revenue 9/1/26 Ohio.5% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6/1/47 Oklahoma.4% Claremore Industrial and Redevelopment Authority, EDR (Yuba Project) 7/1/11 Oregon.3% Oregon Department of Administrative Services, Lottery Revenue (Insured; FSA) 4/1/26 Pennsylvania1.1% Geisinger Authority, Health System Revenue (Geisinger Health System) 6/1/39 14,250,000 e Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6/1/31 South Carolina1.3% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 12/1/23 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) (Prerefunded) 12/1/12 4,000,000 a South Carolina Housing Finance and Development Authority, Mortgage Revenue 7/1/27 South Carolina Housing Finance and Development Authority, Mortgage Revenue (Collateralized; FHA) 7/1/26 Tennessee2.0% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7/1/36 Tennessee Energy Acquisition Corporation, Gas Project Revenue 2/1/25 Tennessee Energy Acquisition Corporation, Gas Project Revenue 2/1/27 Texas10.1% Austin, Water and Wastewater System Revenue 11/15/27 Brazos River Authority, PCR (TXU Electric Company Project) 5/1/33 Brazos River Authority, PCR (TXU Energy Company LLC Project) 10/1/38 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 11/1/14 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 11/1/15 Dallas/Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 1/1/16 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 12/1/35 Harris County Hospital District, Mortgage Revenue (Insured; AMBAC) 2/15/10 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7/1/29 Houston, Combined Utility System, First Lien Revenue (Insured; FSA) 5/15/21 Houston Area Water Corporation, City of Houston Contract Revenue (Northeast Water Purification Plant Project) (Insured; FGIC) (Prerefunded) 3/1/12 2,470,000 a Lewisville Independent School District, Unlimited Tax School Building Bonds 8/15/28 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 1/1/40 North Texas Tollway Authority, Second Tier System Revenue 1/1/38 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/38 San Antonio, Water System Revenue (Insured; FSA) 5/15/20 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 2/15/14 Texas Transportation Commission, State Highway Fund First Tier Revenue 4/1/26 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 8/15/38 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 8/15/39 Utah.7% Intermountain Power Agency, Subordinated Power Supply Revenue 7/1/22 Virginia2.4% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 10/1/28 Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/15 10,000,000 a Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/20 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 10/1/26 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 7/1/31 Washington2.3% Bellevue, Limited Tax GO (New City Building) (Insured; National Public Finance Guarantee Corp.) 12/1/39 Seattle, Municipal Light and Power Improvement Revenue (Insured; FSA) 3/1/13 Seattle, Municipal Light and Power Improvement Revenue (Insured; FSA) 3/1/16 West Virginia.8% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 10/15/37 West Virginia, Infrastructure GO (Insured; FGIC) (Prerefunded) 11/1/16 2,600,000 a West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 Wisconsin2.5% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 25,000,000 a Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.63 2/15/29 Wisconsin Health and Educational Facilities Authority, Revenue (FH Healthcare Development Inc. Project) (Prerefunded) 6.25 11/15/09 5,000,000 a Wisconsin Health and Educational Facilities Authority, Revenue (Marshfield Clinic) 5.38 2/15/34 U.S. Related2.2% Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 6.00 7/1/10 20,050,000 a Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds 5.50 10/1/32 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b Total Long-Term Municipal Investments (cost $1,732,548,183) Short-Term Municipal Coupon Maturity Principal Investment.1% Rate (%) Date Amount ($) Value ($) Pennsylvania; Bethlehem Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) (cost $2,000,000) 2.25 6/7/09 2,000,000 f Total Investments (cost $1,734,548,183) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, this security amounted to $26,143,750 or 1.5% of net assets. d Collateral for floating rate borrowings. e Purchased on a delayed delivery basis. f Variable rate demand note - rate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2009, the aggregate cost of investment securities for income tax purposes was $1,734,548,183. Net unrealized depreciation on investments was $20,434,711 of which $75,294,616 related to appreciated investment securities and $95,729,327 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended May 31, 2009, FAS 161 disclosures did not impact these notes. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) The Registrant has revised its internal control over financial reporting with respect to investments in certain inverse floater structures to account for such investments as secured borrowings and to report the related income and expense. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: July 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: July 23, 2009 By: /s/ James Windels James Windels Treasurer Date: July 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
